Filed 4/11/16 P. v. Fitts CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G052189

         v.                                                            (Super. Ct. No. RIF1201986)

CLEOPHUS FITTS, JR.,                                                   OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Riverside County,
Michael B. Donner, Judge. Affirmed.
                   Brett Harding Duxbury, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A. Sevidal and
Elizabeth M. Carino, Deputy Attorneys General, for Plaintiff and Respondent.
              Cleophus Fitts, Jr., appeals from the judgment convicting him of
aggravated assault against a child (Penal Code, § 273ab, subd. (b); all further
undesignated references are to this code.) He argues the judgment must be reversed
because (1) the trial court erred in admitting evidence of prior incidents involving his
treatment of the young son of his then live-in girlfriend, (2) the court improperly limited
the scope of defense counsel’s closing argument, and (3) the court improperly imposed an
administrative fee pursuant to section 1203.1. The Attorney General concedes the last
point, but we reject it. The cases cited by both defendant and the Attorney General as
support for the point do not provide it. We likewise find no merit in defendant’s other
assertions and consequently affirm the judgment.


                                          FACTS


              In February 2012, defendant brought his unconscious two-and-half-year-old
son, J.M., to the emergency room. Defendant was distraught, and explained that after he
had put J.M. to bed, he heard him cry and found him at the bottom of the stairs.
Defendant also stated J.M. might have gone to bed with a grape in his mouth and choked
on it. Defendant told emergency room personnel that on his way to the emergency room,
he repeatedly shook J.M. in an effort to keep him awake.
              After J.M. arrived at the hospital, he began seizing and gasping for air, and
had to be intubated. It was determined he had suffered a brain hemorrhage, and he was
airlifted to another hospital where he underwent brain surgery. J.M. remained comatose
for two weeks following surgery and suffered a permanent brain injury.
              Due to the severity of J.M.’s injuries and defendant’s inconsistent
explanations of what happened, staff at the first hospital filed a report of suspected child
abuse. Deputy Quesada of the Riverside County Sheriff’s Department arrived at the
hospital at about 11:30 p.m. About an hour and a half later, Sherriff’s Investigator Glenn

                                              2
Johnson arrived at the hospital. When J.M. was airlifted to the second hospital, defendant
went with Johnson to the police station, where Johnson interviewed him. Defendant was
cooperative, and disclosed that he had a prior conviction for misdemeanor assault on a
child. Defendant then gave permission for officers to search his home, where they found
evidence J.M. was undergoing potty training.
              Johnson explained that he went over the circumstances of J.M.’s injury
several times with defendant during their interview, which is a standard investigative
technique, and defendant offered conflicting versions of what happened. For example,
defendant initially told Johnson he was downstairs when J.M. was injured, but at a later
point said they were both upstairs. He was inconsistent about whether J.M. was crying
when he found him at the bottom of the stairs. At other points, defendant said different
things about the need to remove J.M.’s diaper. Initially, he claimed it was because J.M.
wanted to urinate, but later he stated the diaper had been soiled with diarrhea.
              In April 2012, defendant was charged with aggravated assault against a
child. At trial, the court allowed the prosecutor to introduce evidence of two prior
incidents reflecting defendant’s mistreatment of a small child, over defendant’s objection.
Both incidents occurred in early 2010 and involved three-year-old C.C., the son of
defendant’s then-girlfriend, while they were living in the State of Washington. In the
first incident, C.C. soiled himself while at preschool, and when the teacher took him to
the bathroom to get cleaned up, he told her “[D]addy [referring to defendant] going to
whoop my ass.” When the teacher asked him why, he said “because I poopy.” The
teacher did not discover any injuries on his buttocks. However, when she mentioned the
comment to defendant later that day, he appeared unconcerned and merely stated “that’s
because he knows he’s in trouble.”
              The second incident occurred two months later. Shortly after defendant had
dropped off C.C. at preschool, his teacher noticed bruises on C.C.’s neck and
discoloration around his eyes and ears – what the paramedics later called petechia. She

                                             3
asked C.C. what had happened to his neck, noting it looked like he had an “owie.” He
responded, “[D]addy choked me” and put his hands on his neck. When she asked him
where it happened, he said it was in the car. He had tears in his eyes, which he mostly
kept downcast, and appeared to be on the verge of crying. When the teacher asked C.C.
to tell the other teacher what had happened, he said “[D]addy whoop my ass with a shoe”
but did not mention his neck. As a result of that second incident, defendant pleaded
guilty to a charge of misdemeanor assault, although he denied any belief that he was
guilty.
              A forensic pediatrician also testified about J.M.’s injuries. He examined
J.M. two days after he was admitted to the hospital, and noted bruises and scars all over
his body. The scars included several that were consistent with having been struck with a
belt, and the pediatrician stated that overall J.M.’s injuries “seem to be too many and in
too many atypical locations” to be the result of common toddler mishaps. The
pediatrician also testified about the different injuries a child would likely suffer as a result
of falling down stairs, as opposed to being abused. He opined that the severity and extent
of J.M.’s injuries were not consistent with falling down stairs. J.M.’s head injuries were,
however, consistent with cases of severe shaking, and he had an injury to his pancreas
that was consistent with blunt force trauma, such as being kicked or punched. J.M. also
had current bruising on the inner part of both ears, as well as lacerations and
hemorrhaging inside his mouth, which was consistent with a blunt impact to the mouth.
              Defendant testified as well. He described J.M. as a typically clumsy
toddler who fell frequently. He explained that on the night of J.M.’s injury, he had gotten
into a fight with his live-in girlfriend (who was not J.M.’s mother), about some texts from
another woman on his phone. The fight culminated in the girlfriend packing her things
and leaving for a motel. Defendant acknowledged he was “sort of” upset about the fight
with his girlfriend, and the fact she had left him, but claimed he was not mad, hurt or
bothered “at all” by it. He claimed he was “[c]alm and collected.”

                                               4
              According to defendant, after his girlfriend left, he gave J.M. a snack of
grapes, and sat on the couch to do homework. A little while later, J.M. told defendant he
needed to urinate, and defendant helped J.M. get his legs out of his “Onesie,” took off his
diaper, and told J.M. to take the diaper to the trash before going upstairs to use the
bathroom. In cross-examination, defendant initially stated he did not recall if J.M.’s
diaper was soiled, but ultimately acknowledged it was possible he had told Johnson that
the diaper was soiled with diarrhea.
              When it sounded like J.M. was finished on the toilet, defendant told him to
come downstairs. The next thing defendant heard was J.M.’s cry, and he turned to find
J.M. on the wooden floor at the bottom of the carpeted stairs. Defendant did not hear
J.M. fall down the stairs. He saw that J.M.’s mouth was bloody and he appeared to be
gagging. Defendant attempted to ensure J.M.’s airway was clear, and when J.M.
appeared to be losing consciousness, he became fearful J.M. might not wake up again.
Hence, in an effort to keep J.M. conscious, defendant slapped his face and called his
name. He described it as “an intense moment,” and acknowledged he might have told
Johnson that he hit J.M. “pretty hard.” Defendant believed he could get J.M. to a hospital
faster by driving him than by calling an ambulance, and did so. During the drive,
defendant slapped the left side of J.M.’s face repeatedly in an effort to keep him awake.
              Defendant denied intentionally injuring J.M., or ever hitting him for
discipline beyond a “little nudge” on his butt “[t]o get his attention,” and he maintained
J.M.’s injuries were caused when he accidentally fell down the stairs.


                                       DISCUSSION


1. Admission of Evidence Pertaining to Prior Incidents of Abuse Against C.C.
              Defendant first argues the court erred by admitting evidence about the prior
incidents involving his treatment of C.C. We “appl[y] the abuse of

                                              5
discretion standard of review to any ruling by a trial court on the admissibility of
evidence.” (People v. Waidla (2000) 22 Cal.4th 690, 717.)
              Starting with the first incident, in which C.C. volunteered to his preschool
teacher that defendant, whom he called “[D]addy,” would “whoop my ass” because “I
poopy,” the preschool teacher testified about what C.C. said, and also about defendant’s
response when told of C.C.’s prediction “that’s because he knows he’s in trouble,” which
appeared to confirm it.
              Defendant asserts that evidence pertaining to this incident was inadmissible
in its entirety, as it did not demonstrate a prior incident of “child abuse,” which he
acknowledges would have been admissible under Evidence Code section 1109. We
disagree. Defendant himself points out that “whooping an ass is a colloquial phrase that
may or may not involve child abuse,” thus conceding that child abuse is a reasonable
inference to draw. Indeed, it would be difficult to imagine what sort of “ass whooping”
inflicted on a three-year-old child who had a potty training accident would not qualify as
“inflict[ing] unjustifiable physical pain or mental suffering.” (§ 273a, subd. (b).)
Moreover, the fact that C.C.’s statement, on its face, predicts a future event does not
preclude the inference that his prediction is based on past experience. And finally, the
fact defendant himself seemed to reinforce C.C.’s prediction when told of it, rather than
expressing any surprise or dismay, also reinforces the inference of abuse. We find no
abuse of discretion in the court’s decision to admit the evidence of this incident.
              And having concluded that the evidence of the potty training incident
supported a reasonable inference that defendant engaged in child abuse against C.C. in
response to his earlier potty training accidents, we also reject defendant’s contention that
allowing the jury to hear this evidence and potentially infer that very conclusion based on
it, violated his federal due process rights.
              Defendant also challenges, on hearsay grounds, the trial court’s decision to
allow C.C.’s preschool teacher to testify about what C.C. said to her, both in connection

                                               6
with the potty training incident and the incident in which defendant choked him. The
prosecution argued these statements were admissible under both Evidence Code sections
1240 (spontaneous declarations) and 1360 (statements made by children under 12 in child
abuse proceedings.) The trial court indicated it believed C.C.’s statements about the
choking incident met all the requirements of a spontaneous declaration because it
appeared to be a spontaneous statement borne of a startling occurrence, and was made
before there was time to contrive or misrepresent. The trial court expressed the same
view about C.C.’s statement that defendant would “whoop [his] ass” for soiling himself,
noting that the precipitating “stressful event is the soiling of the diaper.” After
concluding both statements were admissible as spontaneous declarations, the trial court
added, “And both statements are coming in under 1360. I believe that the elements under
1360 have been met.”
              We find no error in the trial court’s decision to admit the statements as
spontaneous declarations. Evidence Code section 1240 states, “Evidence of a statement
is not made inadmissible by the hearsay rule if the statement: [¶] (a) Purports to narrate,
describe, or explain an act, condition, or event perceived by the declarant; and [¶] (b)
Was made spontaneously while the declarant was under the stress of excitement caused
by such perception.” And “‘[t]o render [statements] admissible [under the spontaneous
declaration exception] it is required that (1) there must be some occurrence startling
enough to produce this nervous excitement and render the utterance spontaneous and
unreflecting; (2) the utterance must have been before there has been time to contrive and
misrepresent, i.e., while the nervous excitement may be supposed still to dominate and
the reflective powers to be yet in abeyance; and (3) the utterance must relate to the
circumstance of the occurrence preceding it.’” (People v. Poggi (1988) 45 Cal.3d 306,
318 (Poggi).) This is largely a factual inquiry. (Ibid.)
              Defendant contends that C.C.’s declaration that defendant would “whoop
[his] ass” after he had the potty training accident did not meet the statutory definition of a

                                              7
spontaneous declaration because C.C. was not under the stress of excitement caused by
his perception of a beating when he made his declaration. Instead, defendant argues that
as noted by the trial court, C.C. was under the stress of soiling his diaper. But the trial
court certainly could have inferred that C.C.’s stress over soiling his diaper was caused
by his perception that he would be “whooped” by defendant as a consequence of having
done so. After all, most children undergoing potty training are not particularly stressed
by having an accident. We consequently reject defendant’s contention.
               And defendant claims C.C.’s statement about the choking incident did not
qualify for admission as a spontaneous declaration because it was insufficiently reliable.
We disagree. The fact that C.C. kept his eyes downcast when telling his teacher what
happened, in what defendant characterizes as an expression of shame, does not suggest
any lack of spontaneity. Moreover, although C.C. did not repeat the choking claim when
his teacher took him to speak with the other teacher – and instead related that “[D]addy
whoop my ass with a shoe” – the other evidence, including the marks on C.C.’s neck and
the petechia, pretty clearly indicated that C.C. had been choked. Moreover, defendant
pleaded guilty to assault as a result of the incident. We certainly could not say the trial
court abused its discretion in deciding to admit the statement as a spontaneous
declaration.


2. Restriction on Defense Counsel’s Closing Argument
               Defendant also contends the court erred by improperly restricting his
closing argument. Again, we cannot agree.
               The first two incidents defendant complains of involved his counsel’s
attempt to undermine the testimony of the Sheriff’s Investigator, Johnson, who described
the inconsistencies in statements made by defendant during their interview. As defendant
explains, his counsel attempted to do this in two ways. First, he pointed out that
Quesada, the officer who first arrived at the hospital and spoke to defendant, was not

                                              8
called to testify – and suggested this was suspicious: “Do you think if there was anything
different about what [defendant] told Deputy Quesada that you wouldn’t have been
hearing from him[?]” The prosecutor objected to this question as speculative, and the
objection was sustained. And second, defendant’s counsel questioned the prosecutor’s
failure to play the audio and video tapes of defendant’s interview with Johnson – again
suggesting that there was something suspicious in the prosecutor’s failure to present that
evidence: “So if [defendant] was acting so weird, and said all these inconsistent things,
why didn’t you see that?”
              Defendant argues it was improper to sustain the prosecutor’s objections
because his argument was “that if his stories had been as contradictory as the prosecution
made out, the prosecution would have played the recording of his statements to Johnson
and called Quesada, who he talked with first.” Defendant asserts that “[c]omment on a
party’s failure to produce evidence it possesses or call logical available witnesses is
always proper.” But of course, the propriety of any argument is dependent upon the
circumstances, and no comment is “always proper.” Indeed, the very case defendant
relies upon to support his contention states, “We recognize that a rule permitting
comment on a defendant’s failure to call witnesses is subject to criticism if applied when
the reason for his failure to do so is ambiguous . . . . Therefore, the trial court must have
discretion to determine when the circumstances of the case are such that comment is not
permissible.” (People v. Ford (1988) 45 Cal.3d 431, 447.)
              Moreover, the record does not support defendant’s assertion that Quesada
was a “logical” witness to corroborate (or undermine) Johnson’s description of the
conflicting statements defendant made during their interview. To the contrary, there is
nothing in the record to suggest Quesada was present for the interview, which took place
at the station. And since neither side offered any evidence about what statements
defendant made to Quesada during whatever conversation they might have had before
Johnson arrived at the hospital, we concur with the view of the prosecutor (and the trial

                                              9
court), that defense counsel’s attempt to raise it during argument was an invitation for the
jury to speculate.
              Because section 1044 specifically obligates the court to “limit the
introduction of evidence and the argument of counsel to relevant and material matters,
with a view to the expeditious and effective ascertainment of the truth regarding the
matters involved,” we discern no abuse of discretion in its decision to sustain the
prosecutor’s objection when defense counsel referred to the failure to call Deputy
Quesada.
              Similarly, the trial court did not err in sustaining an objection to defense
counsel’s reference to the prosecutor’s failure to introduce the recordings of defendant’s
interview with Johnson. Whatever recordings existed were equally available to both
sides, and both know exactly what evidence they contained. Thus, there is no inference
to be drawn (as there might be in the case of a witness’s anticipated testimony) that the
prosecutor’s failure to introduce it reflects some inside knowledge about the weakness of
that evidence. Presumably, if the available recording undermined Johnson’s testimony –
as defense counsel was attempting to suggest in his argument – then defendant would
have introduced it. But defense counsel cannot use argument to suggest the jury draw
factual inferences adverse to the prosecution based on evidence defendant himself could
have introduced, but chose not to.
              Finally, defendant argues the trial court improperly sustained an objection
to his characterization of the prosecutor’s “theory that [appellant] was so upset about [his
girlfriend] going to stay at the motel that night, or the poop in J.M.’s pants, that he just
flew off the handle and beat him,” as “speculation.” We disagree. The prosecution’s
argument that the timing of J.M.’s injuries suggested a connection between them and the
fight defendant had with his girlfriend – raising the inference that defendant may have
injured J.M. out of anger and frustration – was not “speculation.” Instead, it was a



                                              10
reasonable inference to draw from the evidence. Consequently, the court did not err in
sustaining an objection to that characterization.


3. The Administrative Fee
              Defendant’s last assertion is that the court erred by imposing the 15 percent
administrative fee specified in section 1203.1, subdivision (l). That subdivision states, in
pertinent part: “If the court orders restitution to be made to the victim, the entity
collecting the restitution may add a fee to cover the actual administrative cost of
collection, but not to exceed 15 percent of the total amount ordered to be paid.”
(§ 1203.1, subd. (l).)
              Although nothing in the language of the subdivision specifies it is limited to
cases where probation is ordered, defendant contends the administrative fee applies only
to probationers, and the Attorney General concedes the point. But we cannot accept the
Attorney General’s concession.
              In support of his assertion that the administrative fee applies only to
probationers, defendant simply cites to People v. Robertson (2009) 174 Cal.App.4th 206,
210-211 (Robertson), and People v. Eddards (2008) 162 Cal.App.4th 712, 716
(Eddards), and offers no analysis. The Attorney General cites the same two cases in
support of its concession, again without analysis. However, neither case actually
supports the assertion.
              In Eddards, the court reversed an administrative fee under section 1203.1,
subdivision (l), because the restitution fine in question had not been awarded “to the
victim” as specified in the subdivision. Thus, the holding in Eddards was that the
administrative fee specified in section 1203.1, subdivision (l), was inapplicable to
restitution fines other than those awarded to victims. And because the defendant in
Eddards actually was a probationer, no party had occasion to address the issue of



                                              11
whether the administrative fee would also be applicable to nonprobationers.
Consequently, Eddards does not support defendant’s assertion.
              In Robertson, the same court that decided Eddards considered an
administrative fee imposed on a restitution fine under a different Penal Code section –
section 1202.4, subdivision (l). In doing so, the Robertson court characterized the
Eddards opinion in a manner suggesting it had restricted the imposition of administrative
fees under section 1203.1, subdivision (l), in the manner defendant suggests: “In
Eddards, the court held that a 10 percent administrative fee may be imposed under
section 1203.1, subdivision (l), only when, as a condition of probation, a defendant is
ordered to pay restitution to the victim.” (Robertson, supra, 174 Cal.App.4th at p. 210,
italics added.) But as we have explained, Eddards actually had no occasion to consider
such a restriction, and did not impose it.
              And as for Robertson, it did not even consider section 1203.1, subdivision
(l). Instead, the Robertson court pointedly chided the parties – both the defendant and the
Attorney General – for not recognizing that they were dealing with a different
administrative fee statute in that case: “Section 1202.4 is a different statute with a
different plain and unambiguous meaning.” (Robertson, supra, 174 Cal.App.4th at p.
211.) And because the language of that different statute did not limit its administrative
fee to cases where restitution had been ordered “to the victim,” nothing in Eddards had
precluded the trial court’s imposition of the administrative fee in that case.
              Thus, like Eddards, Robertson offers no support for the contention that the
administrative fee imposed under section 1203.1, subdivision (l), would apply only to
probationers. In fact, we note that if Robertson had been considering section 1203.1,
subdivision (l), it would severely undermine defendant’s argument because the defendant
in Robertson – whose administrative fine was upheld – was also not a probationer.




                                             12
              Because defendant has failed to support his contention that the
administrative fee imposed pursuant to section 1203.1, subdivision (l), applies only to
probationers, we reject it.


                                     DISPOSITION


              The judgment is affirmed.




                                                 RYLAARSDAM, ACTING P. J.

WE CONCUR:



BEDSWORTH, J.



MOORE, J.




                                            13